Title: To Benjamin Franklin from Lewis Fevre, 4 August 1773
From: Fevre, Lewis
To: Franklin, Benjamin


Honoured Sir,
Craven-Street, August 4, 1773.
By Monday night’s Post I sent you two Parcels which contained the Acts relating to America, and five Letters or Parcels that came with the Packet: by last night’s Post one Letter; all which I hope you have received. Mr. Oliphant called here this Day, and left with me a Receipt for £800 that Mr. Alexander paid Mess. Brown & Collinson on your Account. Honoured Sir, I am with great Respect, Your Dutiful Servant, 
L. Fevre.
 
Addressed: To / Dr. Franklin.
